Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-19 are pending and under consideration.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119e as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 60/506,656, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The 60/506,656 application fails to provide support for treatment of non-adenocarcinoma. Therefore, the earliest effective filing date for the instant application is that of USSN 10950,157, filed 09/24/2004.
Claim Objections
Claims 13-18 are objected to because of the following informalities:  The claims are mis-numbered and claim 12 appears twice. The claims are referred to in the order listed, with the .  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: The first line of the specification should be–dated to reflect the current status of all priority applications.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-11,16 and 18-19 is/are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by Raez (July 2004, Journal of Clinical Oncology, 22:2800-2807) as evidenced by Yamazaki (1999, Cancer Research, 59:4642-4650).
Raez discloses the treatment of patients with various non-small cell lung cancers, including bronchoalveolar and squamous (claim 2, see Table 1) as well as adenocarcinoma of the lung utilizing an allogeneic (claim 4), irradiated adenocarcinoma cell line (Ad100; claims 3 and 5) that has been recombinantly modified to express B7.1 (CD80) and HLA A1 or A2 (claim 6). Regarding claim 10, the recombinant DNA was a plasmid cDNA comprising a gene encoding 
Raez further discloses using a vaccine dose of 5 x 107 irradiated cells (claims 7-8) administered intradermally (claim 16) administered three times at two week intervals, as recited by claim 11. Raez does not teach treatment of lung cancers other than adenocarcinomas and does not teach the various, claimed dosing regimens other than those set forth above. 
With regard to claims 18 and 19, Raez teaches that patients were previously treated with surgery, radiation, or chemotherapy (see page 2802, left column).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,12-15 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raez (July 2004, Journal of Clinical Oncology, 22:2800-2807).
Raez meets the limitations of claim 1 as set forth above. With regard to the specific dosing regimens set forth in claims 12-14, the routes of administration set forth in claims 15 
With regard to the treatment regimen, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).

The prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. ___, 82 USPQ2d 1385 (2007)): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of 
In the present situation, rationales D,E and F are applicable. The claims merely require the combining of known prior art methods of vaccination. The cvariations would lead to a predictable result absent results to the contrary. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
 

Claims 1-8 and 11-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over and Padmanabhan et al. (Proceedings of the American Association for Cancer Research, March 2002, Vol. 43, page 557 – IDS filed on 3-28-2005) in view of Yamazaki (1999, Cancer Research, 59:4642-4650).
Padmanabhan et al. disclose the treatment of patients with adenocarcinoma of the lung utilizing an allogeneic (claim 4), irradiated adenocarcinoma cell line (Ad100; claims 3 and 5) that has been recombinantly modified to express B7.1 (CD80) and HLA A1 or A2 (claim 6). Padmanabhan et al. further disclose using a vaccine dose of 5 x 107 irradiated cells (claims 7-8) administered subcutaneously (claim 17) administered three times at two week intervals, as recited by claim 11.
Padmanabhan does not teach treatment of lung cancers other than adenocarcinomas and does not teach the various, claimed dosing regimens other than those set forth above. 
in vitro permitting the molecular identification of tumor antigens (see abstract and page 4642). Yamazaki et al. studied the MHC class I-restricted CD8+ CTL responses to SCLCs and reports similar data for non-SCLCd and suggest generalizing the concept to other tumor types. 
It would have been prima facie obvious to the person of ordinary skill in the art to carry out the treatment methods of Padmanabhan on subjects with non-SCLCs other than adenocarcinoma to reach the invention as claimed. One of skill in the art would be motivated to make such a combination as Yamazaki taught that in vitro data indicates that immune response using the adenocarcinoma cells is similar against other tumor types. One would have a reasonable expectation of success in carrying out the invention because the protocols for treatment were already known and the claims generally are drawn to treating non-small cell lung cancer with no recitation of any specific outcome that would be unpredictable. 
With regard to the specific dosing regimens set forth in claims 12-14, the routes of administration set forth in claims 15-16, and when the treatment is administered (claims 18-19) the KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Padmanabhan et al. demonstrates that the subcutaneous administration of an allogeneic, irradiated adenocarcinoma cell line (Ad100) that has been recombinantly modified to express B7.1 (CD80) and HLA A1 or A2 is effective against lung adenocarcinomas and the various routes of administering adjuvants are well established in the art, the administration of said cell line either orally, transdermally or nasally is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met.
In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,279,020.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical but an examined application is not patentably distinct from the reference claims because the examined claim is either anticipate by, or would have been obvious over, the reference claims. See, e.e., In re Berg, 140, F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887. 225 USPQ 645 (Fed. Cir. 1985). Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 2 of US 10,279,020. That is, claim 2 of ‘020 falls entirely within the scope of claim 1 of the instant application. Specifically, claim 1 of ‘020 is identical to the instant claim 1 with the exception that claim 1 of ‘020 is limited to SEQ ID NO:1 but has all of the elements recited in the instant rejected claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632